﻿50.	 Mr. President, on behalf of the Government of Japan I wish to congratulate you, Mr. Mojsov, on your election as President of the thirty- second session of the General Assembly. I am confident that under your able leadership this session of the General Assembly will prove to be most fruitful.
51.	I should also like to express my respects to Ambassador Amerasinghe, who guided the thirty-first session to a successful conclusion. I trust that he will continue to exercise his great skill as President of the Third United Nations Conference on the Law of the Sea.
52.	May I also pay my sincere respects to the Secretary- General, Mr. Kurt Waldheim, for his solid work and devotion to the Organization. I am sure that he will continue to do his utmost for the realization of the important goals of the United Nations.
53.	Japan, since the end of the Second World War, has firmly adhered to the policy of conducting its international relations exclusively through peaceful means, trusting in the justice and faith of the peace-loving peoples of the world and renouncing the use of force as a means of settling international disputes. It is on the basis of this fundamental policy that Japan has taken a number of initiatives in the context of international efforts for nuclear and other forms of disarmament and has itself refrained from exporting military weapons.
54.	Confident that these policies directly serve the United Nations purpose of maintaining international peace and security, my country is resolved to continue exerting all its efforts towards world peace and stability.
55.	We find it encouraging from such a standpoint that hostilities have ended in Asia and that a peaceful and stable environment is emerging in which the nations in the region can concentrate on their economic and social development.
56.	In South-East Asia the nations which 10 years ago formed the Association of South-East Asian Nations (ASEAN) are continuing to work together for their economic and social well-being as well as the strengthening of social justice, while expressing their firm determination to settle any differences that may arise among themselves exclusively by peaceful means. They have also emphasized their joint desire to develop peaceful and mutually beneficial relations with other nations of South-East Asia.
57.	In Indo-China, serious efforts are under way towards reconstruction and rehabilitation by the countries in the area. Japan was early in establishing diplomatic relations with the Democratic Republic of Viet-Nam, and has consistently worked to establish friendly relations with the Socialist Republic of Viet Nam. I therefore heartily welcome the fact that the Socialist Republic of Viet Nam has been unanimously admitted to the United Nations at this session.
58.	Prime Minister Fukuda summarized the basic policy of Japan towards South-East Asia in the speech he made when lie was in Manila last month.
59.	First, Japan, a nation committed to peace, rejects the role of a military Power and is resolved to contribute to the peace and prosperity of South-East-Asia and of the world as a whole.
60.	Secondly, Japan, as a country seeking genuine friendship with South-East Asia, will do its best to consolidate the relationship of mutual confidence and trust based on heart-to-heart understanding with these countries.
61.	Thirdly, Japan, as an equal partner of the ASEAN countries, will co-operate positively with its members in their efforts at self-help and solidarity in all fields, including economic development, trade and cultural exchange, while aiming at fostering a relationship based on mutual understanding with the nations of Indo-China. Japan will thus contribute to the building of peace and prosperity throughout South-East Asia.
62.	In South-West Asia, the momentum is building for the normalization and the consolidation of peaceful relations among the countries of the region, so that each country may pursue the development objectives which are best suited to its own requirements. Japan is determined to continue its co-operation with these countries for their development. At the same time Japan will seek closer collaboration with those countries in various international forums towards the solution of problems which confront the international community at large.
63.	Unfortunately, a degree of tension persists on the Korean peninsula, an area in closest proximity to Japan. However, a confrontation on the Korean question is about to be avoided at the present session of the General Assembly, as it was last year. I sincerely hope this will eventually lead to the lessening of tensions on the peninsula itself.
64.	Since the peace and stability of the Korean peninsula are of deep concern to Japan, we continue to hope earnestly that a dialogue between the South and the North of Korea will be promptly resumed, and their reunification will be achieved through peaceful means. Meanwhile, I appeal to all nations to co-operate in fostering a more tranquil environment, which will facilitate such a dialogue.
65.	Japan maintains its position that, if each of them so desires, it would welcome the admission to the United Nations of the South and the North of Korea in the interval before the peaceful reunification of the peninsula.
66.	To sum up, Japan holds strong hopes that the momentum of current efforts towards construction and development will spread in conditions of peace and stability throughout Asia, and take hold in every country. At the same time, it is my earnest hope that the countries of Asia, in their efforts to achieve stability and development, will benefit from the understanding and co-operation of the countries outside the region, while remaining free of external interference in their own affairs.
67.	I have long admired the Latin American tradition of regional co-operation, especially of resolving, in a spirit of mutual understanding, problems arising within the region. I was much impressed to see the leaders of Latin America gathering together earlier this month on the occasion of the signing of the new Panama Canal treaties. I should like to extend my congratulations that the Panama Canal issue is being resolved through peaceful negotiations.
68.	It is the firm intention of Japan to expand its co-operation with the nations of Latin America so as to strengthen our friendly relations with them.
69.	Without question, the Middle East problem today has a most important bearing upon the maintenance of international peace and stability. Japan wishes to render its full support to the devoted efforts of Secretary Vance of the United States to reconvene the Geneva Peace Conference on the Middle East, and the serious endeavours that are being made by the leaders of the countries concerned to achieve a peaceful settlement of the problem.
70.	We very sincerely hope that the parties concerned, including Israel, the Arab States directly involved and the Palestine Liberation Organization, as representative of the Palestinians, will be able to start talks in Geneva before the year is out.
71.	The basis for attaining peace in the Middle East lies in Security Council resolutions 242 (1967) and 338 (1973), plus the realization of the legitimate rights of the Palestinian people under the Charter of the United Nations, particularly their right to self-determination.
72.	The acquisition and occupation of territories by force cannot be allowed, and accordingly Israeli armed forces should be withdrawn from all the territories occupied in the 1967 war. On the other hand, the political independence and territorial integrity of all the countries concerned, including Israel, should be guaranteed. It is just as necessary that the right to self-determination of the Palestinian people be recognized, respected and fulfilled in accordance with the Charter of the United Nations.
73.	In this connexion, the Government of Japan considers most regrettable the measures which the Government of Israel has been taking with regard to settlements on the West Bank of the River Jordan. We strongly urge the Government of Israel to refrain from any measures which may alter the status quo, thus rendering the solution to the problem even more difficult.
74.	We hope that serious efforts to accelerate the process towards a peaceful settlement will continue to be made during the current session of the General Assembly. As a member of the international community, Japan, for its part, will contribute in any way it can to the early attainment of a just and lasting peace in the Middle East.
75.	The situation in southern Africa, if it continues, is likely to endanger the maintenance of international peace and security. We have to attain in southern Africa, as promptly as possible and by peaceful means, the elimination of racial discrimination, decolonization and majority rule. We all expect the United Nations to play an effective role in that process.
76.	Regarding the problem of Southern Rhodesia, Japan wishes to express its understanding of and support for the nationalist movement of Zimbabwe. We pay our respect to the efforts being made by the five front-line States. We also appreciate the initiative that is being taken jointly by the United Kingdom and the United States. Japan will continue to co-operate in international efforts to realize a peaceful solution to the problem and, for this purpose, it will observe fully the economic sanctions imposed upon Southern Rhodesia.
77.	With regard to Namibia, independence should be attained in accordance with Security Council resolution 385(1976), with the participation of SWAPO and all the inhabitants of Namibia. Japan supports the serious efforts of the five member States of the Security Council in search of a peaceful solution to the problem, and we are prepared to play our part in United Nations efforts to resolve this problem.
78.	The positions to be adopted by the Government of the Republic of South Africa will be decisive in all aspects of the problems of southern Africa. Japan urges the South African Government to be attentive to the international call for the elimination of racial discrimination and to render its full co-operation towards the earliest possible solution of these problems. In particular, the Government of the Republic of South Africa should co-operate fully with the international efforts now under way for the peaceful settlement of the problems of Zimbabwe and Namibia. Should, the Republic of South Africa fail to do so the consequences could be serious, given the intensified denunciation of the South African attitude.
79.	Recent reports on the possible development of a nuclear capability by South Africa are a matter of grave concern to the international community as they imply a further proliferation of nuclear weapons. Such a step might also bring to nought all efforts to date to achieve a peaceful solution of the problems of southern Africa. Japan therefore urges the South African Government to desist from this dangerous path.
80.	I should like to take this opportunity to express a warm welcome to the Republic of Djibouti, which has recently attained independence and become a Member of this Organization. We extend the hand of friendship to this newly born Republic, offering our co operation towards its economic and social development.
81.	It is basic Japanese policy to enhance friendship and mutual co-operation with the African nations. Japan extends its full support to the achievement of the common goals of the African Peoples concerning the problems of southern Africa and nation-building. Japan intends, therefore, to expand human exchanges, economic and technical co-operation and all other forms of co-operation to realize the aspirations of the African peoples.
82.	A special session of the General Assembly on disarmament will be convened in May next year. Sustained progress in the field of disarmament is of fundamental importance to the maintenance of international peace. Japan is therefore determined to continue its positive efforts in this field as we prepare for the success of the special session.
83.	Japan considers nuclear disarmament the most crucial task in the field of disarmament. My Government, therefore, is making positive contributions, including technical proposals which would facilitate a comprehensive nuclear test-ban, which we regard as the first and most urgent step in the direction of nuclear disarmament.
84.	Japan adheres strictly to the three principles of not possessing, not manufacturing and not permitting the entry into Japan of nuclear weapons. Furthermore, Japan became a party to the Treaty on the Non-Proliferation of Nuclear Weapons so as to contribute to the prevention of nuclear war.
85.	I need hardly point out that the Treaty contains a built-in inequality between the nuclear-weapon and the non-nuclear-weapon States. In order to rectify this inequality, and thereby strengthen the regime for the prevention of nuclear proliferation, renewed efforts must be made on the part of the nuclear-weapon States to achieve nuclear disarmament. At the same time I wish to emphasize that the inalienable right of the non-nuclear-weapon States parties to the Treaty in the field of peaceful uses of nuclear energy must be substantiated.
86.	It is a matter of grave concern that recent increases in the stockpiles of conventional weapons have aggravated the danger of armed conflict in certain areas of the world. The arms race in conventional weapons and the acceleration of international transfers of these weapons merit continuous and serious examination by the international community and should be taken up, in particular, as one of the major items for discussion at the special session of the General Assembly on disarmament.
87.	The promotion of the economic and social development of the developing countries is, along with the maintenance of international peace and security, a principal task confronting the United Nations today. My country fully recognizes the aspirations of the developing countries for the establishment of a new international economic order. The establishment of such a new order needs to be understood as a constantly evolving and dynamic process and it is Japan's intention to co-operate constructively in this common effort.
88.	The time has come for the preparation of an international development strategy for  the 1980s. At this juncture I should like to raise the following points.
89.	First, policies and measures which truly contribute to the development of the developing countries and to the sound growth of the world economy as a whole should be promoted positively. In this regard I should like to emphasize the importance of agricultural development along with industrial development. Agricultural development involves complex relationships among man, land and institutions and therefore it requires a comprehensive approach.
90.	Second, although it. is the main concern of the world to narrow the gap in income levels between the North and the South, it is essential to take into account the diverse stages of development among the developing countries, as well as the diversity of economic and social needs in different countries. Especially careful attention must be given to the needs of the least developed countries.
91.	Third, I believe it is essential for all people to be able to participate directly in the development process and to share in its benefits. This cannot be achieved without serious attention to social development, especially in those areas which meet the basic requirements of human life, in addition to those which contribute directly to raising incomes. Needless to say, it should be left to each nation to formulate its own development plans, and to determine what are the basic needs of its people, and in which fields of social development the national priority should be set.
92.	Meeting the basic requirements of human life is essential to the dignity of man and respect for human rights.
93.	I should now like to touch briefly on what Japan intends to do for the economic and social development of the developing countries.
94.	First of all, I wish to state that Japan intends to more than double its official development assistance in five years.
95.	In the field of trade, Japan will give maximum possible consideration to the needs of the developing countries in the multilateral trade negotiations, in compliance with the objectives of the Tokyo Declaration of 1973. Japan attaches special importance to the need for the establishment of a common fund for primary commodities, and we earnestly hope a satisfactory agreement will be reached on its modalities at the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities to be resumed in November. I should also like to affirm Japan's intention to participate actively in the existing international commodity agreements and to consider positively the necessary measures leading to Japan's voluntary contribution to the buffer stock of the Fifth International Tin Agreement. Moreover, we shall continue to strive, at the United Nations and in various other forums, to find solutions to those problems on which agreement has not yet been reached in past international talks, notably the Conference on International Economic Co-operation.
96.	As we approach the twenty-first century, Japan will do its utmost in the global effort to raise the  curtain of poverty .
97.	The United Nations is now tackling the problems of the sea, which has been called one of mankind's last frontiers. I do believe that, in our protracted journey over the past decade, beset by hardships in our search for a new legal order of the sea, we have reached the point where we need more than ever mutual understanding and co-operation. The United Nations must overcome the formidable challenge of establishing, at the earliest possible date, a fair maritime order which will be acceptable to all countries. Japan, as a maritime nation, will continue to co-operate in the formulation of a new law of the sea.
98.	Finally, I should like to touch on some aspects of the United Nations itself which are of particular interest to my Government.
99.	First, there is a constant need to review the structure and functions of the United Nations in the light of developments on the international scene. During the 32 years since the establishment of the United -Nations profound changes have taken place in the role each country plays in international relations. It is my earnest hope that the work now under way in the United Nations in this field, including that on Charter review, will produce constructive results reflecting these realities.
100.	Second, I should like to deal with the question of the status of the group of Asian States in major United Nations forums. The number of countries in the Asian group is now as much as 37, and the total population of the countries in this group has reached 2.3 billion people, which is more than half the world's population. States members of this group, in accordance with their respective standpoints, have been making positive contributions to the various activities of the United Nations. It is the unanimous view of all States members of the group that appropriate status and opportunities should be accorded to it in various United Nations forums. I believe early action should be taken in order to remedy the under-representation of the Asian group at elections to the major United Nations bodies.
101.	Third, one notes that political considerations tend to play a somewhat excessive role in the work of some of the specialized agencies. While recognizing that the discussions in those bodies reflect the political realities of the world, we must not lose sight of the original objectives of these agencies. We must all co-operate to promote the smooth and efficient functioning of the specialized agencies.
103. Fourth, it is now four years since the United Nations University was established as the centre of a global network of research efforts to tackle fundamental problems facing mankind, such as resources, the environment, population and food. Japan has made substantial contributions to the University. However, the University is urgently in need of wider support in order to perform fully the role it is expected to play. I wish to appeal to the Member States for such support.
1G4. The major Powers comprising the permanent membership of the Security Council have important roles to play and heavy responsibilities to discharge in the United Nations of today. It is my earnest hope that these countries will continue to put their power and wisdom to the most effective use on behalf of the common objectives of all mankind-namely, the maintenance of world peace and co-operation for development.
105.	At the same time, I must emphasize that every other State Member of the United Nations bears its own share of the responsibility for world peace and development. Japan, a non-nuclear-weapon State, is committed to the ideals and activities of the United Nations and is determined to play a greater role in building international peace and attaining the other high objectives of the United Nations.
 
